FILED

`FEB l 6 2015
UNITED sTATEs DIsTiucT coURT

‘. . .' ` l&B k f
FOR THE DISTR‘CT @F CGLUMBIA @C@'§i'§§ §if’ii'i~`i§.l‘§rim i,?"@~§»i‘f.»§la

Robert G. Modrall, )
)
Pl@irlfiff, ) Case: 1:16-cv-OO242
) Assigned To ; Unassigned
V- ) Assign. Date ; 2/16/2016
_ ) Description: Pro Se Gen. Civil (F Deck)
Tracy L. B1ggs, )
)
Defendant. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis The application will be granted, and the complaint will be dismissed. See 28
U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that the complaint
fails to state a claim upon which relief may be granted).

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. C1A, 355

F.zd 661, 663-71 (D.C. cir. 2004).

Plaintiff’ s purported complaint is actually a one-paragraph letter addressed to "Your
Honor," complaining about an attached letter he received from the defendant in her capacity as
an Attorney with the Disclosure Unit of the U.S. Office of Special Counsel ("Office"). Plaintiff

alleges that he presented the Office "with overwhelming evidence of a host of Federal crimes

1

 

being committed by Federal officials upon the American people causing not only a significant
threat to public health and safety but also to our national security." In response, defendant
informed plaintiff that the Office lacks jurisdiction over his request for an investigation because
(l) he is not a federal employee, and (2) the information he has provided does not appear to
relate to prior federal employment Compl. Attach (Jul. l6, 2015 letter, citing 5 U.S.C. §
l2l3(a)(l)). Plaintiff views defendant’s response as "blatant gross negligence and criminal
misconduct [that] is absolutely unacceptable." He "demand[s] a full investigation, dismissal,
indictment, and prosecution before any more innocent children are harrned."

Under the applicable statute captioned: "Provisions relating to disclosures of violations of
law, gross mismanagement, and certain other matters," the Office of Special Counsel is obligated
to review and, if appropriate, to investigate "any disclosure of information by an employee,
former employee, or application for employment which [that individual] reasonably believes
evidences a violation of any law, . . . or gross mismanagement, a gross waste of funds, . . . or a
substantial specific danger to public health or safety[.]" 5 U.S.C. § l2l3(a)-(c). Plaintiff does
not claim to be a member of the covered group. Thus, defendant correctly determined that her
office lacked jurisdiction to review plaintiff s request. A separate order of dismissal

accompanies this Memorandum Opinion.

Date: February  ,2016